United States Court of Appeals
                                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE FIFTH CIRCUIT                       December 8, 2005
                             _____________________
                                                                     Charles R. Fulbruge III
                                  No. 05-50371                               Clerk
                             _____________________
UNITED STATES OF AMERICA
                     Plaintiff - Appellee
                      v.
CESAR SANTA CRUZ-PASILLAS
                     Defendant - Appellant

                         ---------------------
         Appeal from the United States District Court for the
                  Western District of Texas, El Paso
                              3:04-CR-2363
                         ---------------------
Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.
PER CURIAM:*


     IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

     IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to District Court for resentencing is GRANTED.

     IT    IS   FURTHER      ORDERED    that    the    Appellee’s   alternative

unopposed motion to extend time to file the Appellee’s brief

until     fourteen    (14)    days     from    the    Court’s   denial      of      the

Appellee’s motion to vacate and remand is DENIED as moot.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.